A02.45D (Rev. l 1/16) Judginent ina Criminal Case For Revocati'ons

 

 

 

 

 

 

 

 

Sheet 1
UNITED STATES DisTRiCT CoURT
Western District of Washington
UNITED STATE.S OF Al\/fE`,RICA JUDGMENT IN A CRIMI_NAL CASE
V. (Por Revocation of Probation or Supervised Release)
Jeremy E_ pinley Case Nurnber: 2:11CR00359-JLR-001
USM Nuniber: 41571-086
Gregory Geist
Defendant’s Attoi'ney
THE DEFEN])ANT:
l:| admitted guilt to violation'(s) of the petitions dated l 1/17/2018 and 1/15/2019.
|E/ Was found in violation(s) \ ¢;` ,.i¢j ii after denial of guilt.
The defendant is adjudicated guilty of these offenses:
Violation Num_ber Nature of Violation Violation End'ed
l. Committing the crime of driving under theiniluence 11/17/2018
2. Cornmitting the crime of driving under the influence 10/18/2018

The defendant is sentenced as provided in pages 2' through 7 of this judgment The sentence is imposed pursuant to
the Sentencin_g Reforin Act of 1984. _ -

|:| The defendant has not violated condition(s) and is discharged as to such violation(s).

lt is ordered that the defendant must notify the United States_ attorney for thi district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessinen i posed by this judgment are_i`ully pald. lf ordered to pay
restituticn, the defendant must notify the court and United States Attorn o material changes m economic circumstances

 

$§sist§nt'ilnitcd States Attorney

mt K" Qc;~l¢i,\ n n

DerImpositi` iof.ludgmelp g gill/§§
\ ' _ r /\~ ,__,

Signatur`i=£ ofJu g
Jain es L. Roh art, United States Distr_ict Judge

 

 

Naine and Title o Judge

§) am~[/\ w\‘ji

Date

 

A0245D '(Rev. l l,' 16) Judgment in a Crimiiial Case For Revocations
Sheet 2 - imprisonment

Judgment k Page 2 of 7

 

 

DEFENDANT: Jeremy E. Finley
CASE NUMBER: 2:11CR00359-JLR-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United S'tates Bureau of Prisons to be imprisoned for a total term of :

"Fl m Sc‘rvcek

|:| The court makes the following recommendations to the Bureau of Prisons:

L:l The defendant is remanded to the custody of the United States l\/larshal.

 

l
i, l:| The defendant shall surrender to the United States l\/Iarshal for this district:
j m at |:| a.rn. |:| p.rn. on

[:l as notified by the United States Marshal.

i [| The defendant shall surrender for service 'of sentence at the institution designated by the Bureau of Prisons:
` .
l

l:| before 2 p.m. on

 

|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at 4 , Wlth a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UN'[TED STATES MARSl-IAL

 

A0245D (Rcv. l l!16) Judgnierit in a Crirriinal Case For Revocations
Sheet 3 ~ Super.vised Rclease

 

 

 

 

Judginent j Page 3 of 7
DEFENDANT: Jeremy E. Finley
CASE NUMBER: 2:1 1CR003 59-.TLR-0(}l '

sUPERvIsEi) RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
~\r.e.r'(
\J

MANDATORY CONDITIONS

You must not commit another federal, State or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one dru]g test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e court -

|j The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. wheels pragelr‘cable)
4. [:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution (check §ageiz‘cab!e)
You must cooperate in ther collection of DNA as directed by the probation officer. (eheckg‘fapplicable)
|:I

You must comply with the requirements of the SeX Offender Registration and Notification Act (34 U.S.C.
§ 20901, et se_q.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying-offense (_check yq)plicable)

7. l:] You must participate in an approved program for domestic violence. (checky"cwlrcabte)

You must corn ly with the standard conditions that have been adopted by this court as well as with any additional
conditions ont e attached pages. -

N.*"

.U‘

 

 

 

A0245D (Rcv. l 1/16) Judgment in a Criminal Case For Revccations
Sheet 3A _ Supervised Release

 

 

 

. ]udgment - Pagl;l-c;iTl
DEFENDANT: Jeremy E. Finley

CASE NUMBER: Z:l lCROO?>SQ-iLR-OOl
S'I`AN])ARD CON]]ITIONS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

l. You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or

within a different time ame.
2. Ali;er initially reporting to the probation office-, you will receive instructions from the court or the probation officer about

how and when you must report to the probation ofticer, and you must report to the probation officer as instructed

3. You r_nust not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ffyou live or an thing about your
living arrangements such as the peo le you live with), you must notify the pro ation o icer at least l days before the
change lf notifying t e robation o icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer wit]iiir\ 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment unless
the probation officer excuses you from doing so, lf you plan to chan e where you work or anythin about your work
(such as your position or your job refsfpons`bi ities), you must notify t e probation officer at least l_ days before the
change f notifying the probation o icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. '

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l(). You must not own, possess, or have access to a firearm, ammunition destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury 'or death to another person
such as nunchakus or tasers). t

ll. Yo_u must not act or make any a reement with a law enforcement agency to act as a confidential human source or
informant without first gettingt e permission of the court

l2. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti led the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation ()ffice Use Only

A U.S. probation officer has instructed me on the conditions specified by the coiu't and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overvr'ew ofFrobaii`on
and Supervised Release Condr'tr'ons, available at novw.uscourts.gov.

Defendant’ s Signature _ Date

 

 

 

 

A0245D (Rev. l 1/16) Judgment in a Criminal Case For Revocations
Sheet 3D f Supervised Release

 

 

Judgment - Page 5 of 7
DEFENDANT: Jer'emy E. Fin ley
CASE NUl\/IBER: 2:11CR00359~JLR-0(}l

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or al.cohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervision Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U.S. Probation Of`ficer. ln
addition to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up
to eight (8) urinalysis tests per month.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers
(as defined in 18 U.S.C.§1030(e)(l)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failure to submit
l to a search may be grounds for revocation The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition

The defendant shall provide the probation officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendants federal income-tax returns

The defendant shall participate as directed in the Moral Reconation Therapy program approved by the United
States Probation and Pretrial Services Office. The defendant must contribute towards the cost of any programs, to
the extent.the defendant is financially able to do so, as determined by the U. S. Probation Officer.

 

 

 

A0245D (Rev. I l/ 16) ]udgnietit iii a Ci'iminal Case For Revocatioiis
Slieet 5 _ Criminal Monetary Pcnalties

 

ludgment _ Page 6 of 7

DEFENDANT: Jeremy E. Finley
CASE NUMBER: 211 ICR00359-JLR'-O()l

_ CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule-of payments oii Sheet 6.

 

Assessment JVTA Ass essment* Fine Restitution
TOTALS $\ 700 (PAID) $ N/A $ Waived $ N/A
|:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245€)

Will be entered after such determination
|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
ToTALs 7 s 0._00 s 0.00

|:l Restitution amount ordered pursuant to plea agreement $

 

|:i The defendant must pay interest on restitution and a fine of more than $`2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f]. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to IS'U.S.C. § 3612(g).

i:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:l the interest requirement `is waived for the |:l fine l:| restitution
|:| the interest requirement for the l:l fine l:| restitution is modified as follows:

I:l The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* J`ustice for Victims of Trafficking Act of2015, Pub. L. No. l 14~22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of T itle 18 for
offenses committed on or after Septembe_r 13, 1994, but before Apri123_, 1996.

 

A0245D (Rev. 1 1/16) ]udgment in a Crimiual Case Fot Revocations
Sheet 6 _ Schedule of Payments

DEFENDANT: Jeremy E. Finley
CASE NUl\/IBER: 2:11CR00359-JLR~001

`SCHEI)ULE OF PAYMENTS

Having assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:'

Judgment ~ Page 7 of 7

PAYMENT IS DUE ll\/ll\/IEDIATELY. Any unpaid amount shall be paid to
Clerk‘s Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Prograrn.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

T he payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal B.ureau of Prisons’ Imnate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:l Joint and Several

Defendant and Co-Defendant Names and Case Nuinbers overriding defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant"s interest in the following property to the United States:

Payments shall be applied in the following ordei': (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) IVTA Ass'essment, (S) penalties, and (9).costs, including cost of prosecution and court costs.

 

